NOT FOR PUBLICATION                           FILED
                      UNITED STATES COURT OF APPEALS                       APR 29 2016
                                                                       MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 YONGJIAN SONG,                                    No. 13-74224

              Petitioner,                          Agency No. A087-430-305

    v.
                                                   MEMORANDUM*
 LORETTA E. LYNCH, Attorney General,

              Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                               Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

         Yongjian Song, a native and citizen of China, petitions pro se for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies regarding Song’s bail receipt, the dates of his arrest

and last church meeting in China, and his vague and nonresponsive testimony.

See Shrestha, 590 F.3d at 1045, 1048 (adverse credibility determination was

reasonable under the totality of the circumstances). Song’s explanations do not

compel the contrary result. See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000).

In the absence of credible testimony, Song’s asylum and withholding of removal

claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Song’s CAT claim also fails because it is based on the same

testimony the agency found not credible, and Song does not point to any evidence

that otherwise compels the conclusion that it is more likely than not he would be

tortured if returned to China. See id. at 1156-57.

      PETITION FOR REVIEW DENIED.



                                          2                                   13-74224